19-10747-shl            Doc 80          Filed 05/15/19                 Entered 05/15/19 14:03:15                                       Main Document
                                                                      Pg 1 of 16




                                            UNITED STATES BANKRUPTCY COURT
                                             SOUTHERN DISTRICT OF NEW YORK


 ln re Jeffrey Lew Liddle                                                                 Case No. 19-10747
       Debtor                                                                    Reporting Period: March 11, 2019-March 31, 2019

                                                                                   Social Security#                                               _
                                                                                          (lnst 4 digils only)

                                                MONTHLY OPERATING REPORT
                                                (INDIVIDUAL WAGE EARNERS)

      File with the Court and submit a copy to the United States Trustee within 20 days after the end of tho
      month and submit a copy of the report to any official committee appointed in the case.
      (Reports/or Rochester and Buffalo Divisions of Western District of New York: are due 15 days after the
      end o/the month, as are the reports for Southern District ofNew York.)


      REQUIRED DOCUMENTS                                                        Form No,                             Document         l~xpla11aUon
                                                                                                                     Attached          Attaehed
      Schedule of Cash Receints and Disbursements                               MOR-1 ilNDv,
         Bank Reconciliation (or copies of debtor's bank                        [!¡]Oß-j (CO~Il
                                                                                                                       "
      reconclliationsl
         Conies of bank statements                                              1·::,,.,•,.:_,-;;_,,i1Ci',:C-
                                                                                                                       X
      Disbursement Journal                                                      "'OR.? IIND
      Balance Sheet                                                             MOR-3 lfNDV\
        Conies of tax returns filed durina reoortina ocríod                           .    /'·.''''·-•·a:·.;:   ·.     '
                                                                                                                       '" l'e
      Surnmarv of Unnaid Post-netition Debts                                                                           ,;
                                                                                ""OR-4 IND"
      Status of Secured Notes, Leases, Installment Pnvrnents                    MOR-5 INDVI                             ·-t.
      Debtor Ouestionnalre                                                      MOR-6 INDsl                            '>-.:
                                                                                                                        I


      I declare under penalty of perjury (28 U.S.C. Secti   1   1746) that lhe documents attached to this report are true and
                                        d

      Si nature of Debtor
                                                                                 /
                                                                                                                               Date   (S   /1 ~-/ JC/
      Signature of Joint Debtor                                                                                                Date             _




                                                                                                                                                      FORM MO({ (!NOV)
                                                                                                                                                                212008
                                                                                                                                                         PAGE 101' 14
                                                                            1

                                                                            1
                 19-10747-shl                  Doc 80             Filed 05/15/19               Entered 05/15/19 14:03:15                     Main Document
                                                                                              Pg 2 of 16

In re: Jeffrey Lew Liddle                                                                  Case No. 19-10747
                                        Debtor                                             Reporting Period: March 11, 2019 - March 31, 2019

                          INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS

Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending
cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was
filed. Attach the bank statements and a detailed list of all disbursements made during the report period that includes
the date, the check number, the payee, the transaction description, and the amount. A bank reconciliation must
be attached for each account. [See MOR-1 (CON'T)]


                                                                                                                                              Cumulative
                                                                                                                           Current Month     Filing to Date
                                                                                                                              Actual             Actual
Cash - Beginning of Month
 Personal                                                                                                                            $103               $103
 L&R                                                                                                                               22,447             22,447
Total Cash - Beginning of Month                                                                                                   $22,550            $22,550


Cash Receipts
 Personal                                                                                                                            $425               $425
 L&R Income                                                                                                                        25,023             25,023
Total Cash Receipts                                                                                                               $25,448            $25,448

Cash Disbursements
Personal Disbursements
 Rent                                                                                                                                   -                  -
 Property Taxes                                                                                                                         -                  -
 Insurance (Personal / Renter's / Auto)                                                                                                 -                  -
 Utilities                                                                                                                              -                  -
 Cable / Internet / Phone / Cell                                                                                                        -                  -
 Food                                                                                                                                   -                  -
 Dining Out                                                                                                                             -                  -
 Membership dues                                                                                                                        -                  -
 Charitable Donations                                                                                                                   -                  -
 Clothing                                                                                                                               -                  -
 Personal Care                                                                                                                          -                  -
 Credit Card Payments/Fees                                                                                                              -                  -
 Car Payments                                                                                                                           -                  -
 Auto Insurance (included above)                                                                                                        -                  -
 Garage/Gasoline/Tolls                                                                                                                  -                  -
 Medical Health Insurance                                                                                                               -                  -
 Out of Pocket Health Expenses                                                                                                          -                  -
 Travel/Vacation                                                                                                                        -                  -
 Mass Transit                                                                                                                           -                  -
 Child Care Expenses (Tuition/Rent)                                                                                                     -                  -
 Estimated Taxes (Federal/State/Local)                                                                                                  -                  -
 Other                                                                                                                               (140)              (140)
Personal Disbursements                                                                                                               (140)              (140)




                                                                                                     2                                                          2 of 14
                 19-10747-shl                  Doc 80             Filed 05/15/19               Entered 05/15/19 14:03:15                       Main Document
                                                                                              Pg 3 of 16

In re: Jeffrey Lew Liddle                                                                  Case No. 19-10747
                                        Debtor                                             Reporting Period: March 11, 2019 - March 31, 2019

                          INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS

Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending
cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was
filed. Attach the bank statements and a detailed list of all disbursements made during the report period that includes
the date, the check number, the payee, the transaction description, and the amount. A bank reconciliation must
be attached for each account. [See MOR-1 (CON'T)]


                                                                                                                                                Cumulative
                                                                                                                           Current Month       Filing to Date
                                                                                                                              Actual               Actual
L&R Disbursements
 Rent                                                                                                                              (9,848)              (9,848)
 Attorney Payroll                                                                                                                       -                    -
 Headhunter                                                                                                                             -                    -
 JLL Draw                                                                                                                               -                    -
 Staff Payroll                                                                                                                          -                    -
 New Hire (Paralegal/Assistant)                                                                                                         -                    -
 Insurance                                                                                                                        (11,971)             (11,971)
 Malpractice Insurance                                                                                                                  -                    -
 Utilities                                                                                                                              -                    -
 Office Services (Solarus technologies)                                                                                                 -                    -
 Repairs/Maintenance                                                                                                                    -                    -
 Other Operating Expenses                                                                                                         ($6,682)              (6,682)
 Accounting Services                                                                                                                    -                    -
L&R Disbursements                                                                                                                 (28,501)             (28,501)
Total Ordinary Disbursements                                                                                                      (28,641)             (28,641)
Reorganization Items
 UST Fees                                                                                                                                  -                    -
 Bankruptcy Counsel                                                                                                                        -                    -
 Accountants                                                                                                                               -                    -
 Unsecured Creditors Professionals                                                                                                         -                    -
Total Reorganization Items                                                                                                                 -                    -

Total Disbursements (Ordinary + Reorg)                                                                                            (28,641)             (28,641)

Net Cash Flow (Total Receipts - Total Disbursements)                                                                              ($3,193)             ($3,193)

Beginning Bank Cash                                                                                                               $22,550              $22,550
 Net Cash Flow                                                                                                                     (3,193)              (3,193)
Ending Cash Balance                                                                                                               $19,357              $19,357




                                                                                                     3                                                              3 of 14
                 19-10747-shl                  Doc 80             Filed 05/15/19               Entered 05/15/19 14:03:15                    Main Document
                                                                                              Pg 4 of 16

In re: Jeffrey Lew Liddle                                                                  Case No. 19-10747
                                        Debtor                                             Reporting Period: March 11, 2019 - March 31, 2019

                          INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS

Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending
cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was
filed. Attach the bank statements and a detailed list of all disbursements made during the report period that includes
the date, the check number, the payee, the transaction description, and the amount. A bank reconciliation must
be attached for each account. [See MOR-1 (CON'T)]


                                                                                                                                             Cumulative
                                                                                                                           Current Month    Filing to Date
                                                                                                                              Actual            Actual
                                          THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)


                                                                                                                                             Cumulative
                                                                                                                           Current Month    Filing to Date
                                                                                                                              Actual            Actual

Total Disbursements                                                                                                               $28,641           $28,641
 Less: Transfers to Other Debtor In Possession Accounts                                                                                 -                 -
 Plus: Estate Disbursements made by outside sources (i.e. from escrow accounts)                                                         -                 -
Total Disbursements for Calculating U.S. Trustee Quarterly Fees                                                                   $28,641           $28,641




                                                                                                     4                                                        4 of 14
   19-10747-shl        Doc 80   Filed 05/15/19     Entered 05/15/19 14:03:15           Main Document
                                                  Pg 5 of 16

In re: Jeffrey Lew Liddle            Case No. 19-10747
                  Debtor             Reporting Period: March 11, 2019 - March 31, 2019

                                   CASH RECEIPTS

Description                                Date            Amount               Category
Personal Income
  Wire from L&R                         3/15/2019                   $400 Draw
  Checking Opening Deposit              3/27/2019                     25 Deposit
Total Personal Income                                               $425

L&R Income
 Client Payment                         3/12/2019                 $6,144   Cash Collection
 Client Payment                         3/13/2019                    250   Deposit
 Client Payment                         3/14/2019                  1,000   Deposit
 Client Payment                         3/22/2019                    175   Deposit
 Client Payment                         3/25/2019                  2,058   Cash Collection
 Client Payment                         3/25/2019                  5,396   Deposit
 Client Payment                         3/29/2019                 10,000   Cash Collection
Total L&R Income                                                 $25,023

Total Cash Receipts                                              $25,448




                                                                                      FORM MOR 1 Cash Receipts
                                                                                                       2/2008
                                                     5                                          PAGE 5 OF 14
       19-10747-shl                Doc 80            Filed 05/15/19              Entered 05/15/19 14:03:15                                Main Document
                                                                                Pg 6 of 16


In re Jeffrey Lew Liddle                                                      Case No. 19-10747
      Debtor                                                         Reporting Period: March 11, 2019 - March 31, 2019

                                                      BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                               Operating                    Payroll                      Tax                            Other
                                       #                            #                          #                          #
     BALANCE PER                                                                                                                                $19,357
     BOOKS

     BANK BALANCE                                                                                                                               $19,357
     (+) DEPOSITS IN                                                                                                                                 0
     TRANSIT (ATTACH
     LIST)
     (-) OUTSTANDING                                                                                                                                 0
     CHECKS (ATTACH
     LIST) :
     OTHER (ATTACH
     EXPLANATION)

     ADJUSTED BANK                                                                                                                              $19,357
     BALANCE *
     *"Adjusted Bank Balance" must equal "Balance per Books"


     DEPOSITS IN TRANSIT                           Date                      Amount                       Date                      Amount




     CHECKS OUTSTANDING                           Ck. #                      Amount                      Ck. #                      Amount




     OTHER




                                                                                                                                                          FORM MOR-1 (CONT)
                                                                                                                                                                      2/2008
                                                                                                                                                               PAGE 6 OF 14

                                                                                      6
        19-10747-shl        Doc 80     Filed 05/15/19       Entered 05/15/19 14:03:15                Main Document
                                                           Pg 7 of 16


In re: Jeffrey Lew Liddle     Case No. 19-10747
               Debtor         Reporting Period: March 11, 2019 - March 31, 2019


                              Statement Regarding Bank Account Statements
                              The Debtor has attached the available bank account statements to the monthly
                              operating report. The Debtor-In-Possession account was opened at Wells Fargo on
                              March 27, 2019 and funded with $25.
                              Copies of bank account statements related to Liddle & Robinson will be made
                              available for inspection upon request by the United States Trustee’s Office.


                                                          BY:
                                                            /s/ Jeffrey L. Liddle
                                                            Name: Jeffrey Lew Liddle




                                                                                                                FORM Statement
                                                                                                                        2/2008
                                                                                                                  PAGE 7 OF 14

                                                                7
         19-10747-shl         Doc 80       Filed 05/15/19           Entered 05/15/19 14:03:15             Main Document
                                                                   Pg 8 of 16                                                    001/R1/04F000
     Citibank Client Services 000
     PO Box 6201                                                                                             000
     Sioux Falls, SD 57117-6201                                                                              CITIBANK, N. A.
                                                                                                             Account

                        JEFFREY L. LIDDLE                                                                    Statement Period
                                                                                                             Mar 1 - Mar 31, 2019
                        NEW YORK NY                         10003-4342

                                                                                                                          Page 1 of 4


    CITIBANK ACCOUNT AS OF MARCH 31, 2019

    Relationship Summary:
    Checking                                             $287.72
    Savings                                               $74.89
    Investments                                            -----
    (not FDIC Insured)
    Loans                                                  -----
    Credit Cards                                           -----

     Checking                                                                                                                  Balance
       Interest Checking                                                                                                       $287.72
     Savings                                                                                                                   Balance
        Preferred Money Market                                                                                                  $74.89
     Total Checking and Savings at Citibank                                                                                    $362.61




    CITIBANK ACCOUNT PACKAGE FEES
.
.




              When determining your fees for this statement period, Citibank considered your combined average monthly
              balances during the prior month in all of your qualifying accounts that you asked us to combine. If you have
              a Citibank secured credit card, then Citibank will also include the balance in your Collateral Holding
              Account or your Certificate of Deposit that secures your Citibank credit card. These balances may be in
              accounts that are reported on other statements.

              *The Monthly Service Fee and non-Citibank ATM fees are waived with $10,000 or more in combined
              average monthly balances from deposits, retirement accounts, and investments.
                Fees*                                                                     Your Combined Balance Range
                                                                                                 $1,500-$5,999
                Monthly Service Fee                                                                  $25.00

              All fees assessed in this statement period, including non-Citibank ATM fees, will appear as charges on
              your next Citibank monthly statement (to the account that is currently debited for your monthly service fee).
              Please refer to your Client Manual-Consumer Accounts and Marketplace Addendum booklet for details on
              how we determine your monthly fees and charges.
.



    CHECKING ACTIVITY


     Interest Checking
     3                                                                                 Beginning Balance:                      $146.67
                                                                                       Ending Balance:                         $287.72



                                                                      8
          19-10747-shl              Doc 80          Filed 05/15/19            Entered 05/15/19 14:03:15                          Main Document
                                                                             Pg 9 of 16                                                                      001/R1/04F000
  JEFFREY L. LIDDLE                                                            Account                          Page 2 of 4
                                                                               Statement Period - Mar 1 - Mar 31, 2019

  CHECKING ACTIVITY                                                                                                                                      Continued


    Date Description                                                                   Amount Subtracted                Amount Added                      Balance
    03/01 Incoming Wire Transfer WIRE FROM LIDDLE                  ROBINSON LLP                                             2,100.00
    03/01 Citibank Global Transfer 03/01 05:26p                                                       1,600.00
             0005262188402199103 190301CITIBANK ONLINE
             ALEXA LIDDLE
    03/01    Cash Withdrawal 07:18p #2192 Citibank ATM 1166 6TH AVE, NY, NY                              200.00
    03/01    ACH Electronic Debit PENN MUTUAL RETRY PYMT                                                 322.50                                             124.17
    03/04 Debit PIN Purchase                                                                              56.73                                              67.44
             MORTON WMS SCRLT 1031 1NEW YORK               NYUS05154
    03/05 Other Decrease                                                                                  15.00
    03/05 Debit Card Purchase 03/01 08:35a #2192                                                           8.76                                               43.68
             TAXI SVC NEW YORK         NEW YORK        NY 19063
             Misc Transportation
    03/07 Debit Card Purchase 03/04 09:19a #2192                                                          15.96                                               27.72
             TAXI SVC WOODSIDE          WOODSIDE        NY 19065
             Misc Transportation
    03/15 Incoming Wire Transfer WIRE FROM LIDDLE                  ROBINSON LLP                                                    400.00                   427.72
    03/19 Other Decrease                                                                                  15.00                                             412.72
    03/29 Debit Card Purchase 03/27 12:23p #2192                                                          25.00
             WF NEW ACCT DEP #06788 NEW YORK   NY 19087
             Specialty Retail stores
    03/29    Cash Withdrawal 06:27p #2192 Citibank ATM 1166 6TH AVE, NY, NY     100.00                                      287.72
            Total Subtracted/Added                                            2,358.95               2,500.00
     All transaction times and dates reflected are based on Eastern Time.
     Transactions made on weekends, bank holidays or after bank business hours are not reflected in your account until the next
     business day.

                                                                  Overdraft Protection
                                           As of       Source of Coverage                                            Amount
                                           03/31       Insured Money Market                                             $74

   Safety Check transfers will not exceed $99,999.99 per calendar month from your savings account, or per monthly period from
   your money market to cover overdrafts or use of uncollected funds in your checking account.




  SAVINGS ACTIVITY


    Preferred Money Market
                                                                                                           Beginning Balance:                              $74.89
                                                                                                           Ending Balance:                                 $74.89



  CUSTOMER SERVICE INFORMATION

  IF YOU HAVE QUESTIONS ON:                              YOU CAN CALL:                                           YOU CAN WRITE:
  Checking                                               888-248-4226                                            Citibank Client Services
  Savings / Money Market                                 (For Speech and Hearing                                 100 Citibank Drive
                                                         Impaired Customers Only                                 San Antonio, TX 78245-9966
                                                         TDD: 800-945-0258)

Please read the paragraphs below for important information on your accounts with us. Note that some of these products may not be available in all states or in all
packages.


The products reported on this statement have been combined onto one monthly statement at your request. The ownership and title of individual products reported here may be
different from the addressee(s) on the first page.


CHECKING AND SAVINGS
FDIC Insurance:
Products reported in CHECKING and SAVINGS are insured by the Federal Deposit Insurance Corporation. Please consult your Citibank Customer Manual for full details and
limitations of FDIC coverage.

                                                                                   9
     19-10747-shl                Doc 80      Filed 05/15/19     Entered 05/15/19 14:03:15                     Main Document
                                                              Pg 10 of 16

In re: Jeffrey Lew Liddle                             Case No. 19-10747
                               Debtor                 Reporting Period: March 11, 2019 - March 31, 2019

                                                    DISBURSEMENTS

Payee                                     Account     Date                   Amount                        Purpose
Personal Disbursements
  Citibank                                Citi                3/19/2019                $15 Bank charges
  New Wells Fargo Account                 WF                  3/29/2019                 25 Deposit to open new account
  Withdrawal - J. Liddle                  Citi                3/29/2019                100 Incidentals (Taxi / Meals / Other)
Total Personal Disbursements                                                          $140

L&R Disbursements
  Withdrawal - J. Liddle                  Citi                3/11/2019             2,000   Court filing fee / Taxi / Meals
  Cincinnati Financial                    Citi                3/11/2019             2,171   Home and auto insurance (personal)
  NYCDOT                                  Citi                3/12/2019                23   Taxi
  NYCDOT                                  Citi                3/12/2019                23   Taxi
  Little Italy Pizza                      Citi                3/12/2019                28   Meals
  FEDEX                                   Citi                3/12/2019                33   Client mailings
  The Red Flame Dinner                    Citi                3/12/2019                35   Meals
  FEDEX                                   Citi                3/12/2019                38   Client mailings
  Erie County                             Citi                3/12/2019                65   Court fees
  Erie County                             Citi                3/12/2019                65   Court fees
  Staples                                 Citi                3/12/2019               162   Office supplies
  Cincinnati Financial                    Citi                3/12/2019             4,900   Home and auto insurance (personal)
  Cincinnati Financial                    Citi                3/12/2019             4,900   Home and auto insurance (personal)
  FEDEX                                   Citi                3/15/2019                32   Client mailings
  FEDEX                                   Citi                3/15/2019                38   Client mailings
  Transfer to Jeffrey Liddle              Citi                3/15/2019               400   Incidentals (Taxi / Meals / Other)
  UBER                                    Citi                3/18/2019                27   Taxi
  UBER                                    Citi                3/18/2019                33   Taxi
  CHECK NO: 1452                          Citi                3/18/2019             1,000   Employee advance - Alex Rissmiller
  CHECK NO: 1453                          Citi                3/18/2019             1,000   Employee advance - Craig Tarasoff
  CHECK NO: 1454                          Citi                3/18/2019             1,000   Employee advance - Rose Reverendo
  CHECK NO: 1449                          Citi                3/18/2019             9,848   Rent Payment
  Dunhill Café & Grocer                   Citi                3/19/2019                10   Meals
  Dunhill Café & Grocer                   Citi                3/20/2019                31   Meals
  Dunhill Café & Grocer                   Citi                3/21/2019                10   Meals
  Freeconferencecall.com                  Citi                3/25/2019                 9   Conference calls
  USPS                                    Citi                3/25/2019                10   Client mailings
  Little Italy Pizza                      Citi                3/25/2019                29   Meals
  Withdrawal - J. Liddle                  Citi                3/25/2019               100   Incidentals (Taxi / Meals / Other)
  Little Italy Pizza                      Citi                3/26/2019                 8   Meals
  Staples                                 Citi                3/26/2019               100   Office supplies
  CHECK NO: 1451                          Citi                3/27/2019               150   Newark District Court Fees
  FEDEX                                   Citi                3/28/2019                33   Client mailings
  FEDEX                                   Citi                3/28/2019                33   Client mailings
  FEDEX                                   Citi                3/28/2019                33   Client mailings
  FEDEX                                   Citi                3/28/2019                33   Client mailings
  NY County Clerk                         Citi                3/28/2019                35   Court fees
  FEDEX                                   Citi                3/28/2019                37   Client mailings
  Staples                                 Citi                3/29/2019                22   Office supplies
Total L&R Disbursements                                                           $28,501

Total Disbursements for the Month                                                 $28,641




                                                                                                                    FORM MOR 2 Disbursements

                                                                  10
                                                                                                                                      2/2008
                                                                                                                               PAGE 8 OF 14
     19-10747-shl               Doc 80          Filed 05/15/19             Entered 05/15/19 14:03:15                         Main Document
                                                                         Pg 11 of 16

In re: Jeffrey Lew Liddle                                                      Case No. 19-10747
                       Debtor                                                  Reporting Period: March 11, 2019 - March 31, 2019

                                                                 BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from
post-petition obligations.

                                                                                                       Book Value End of     Book Value on Petition
                                                                                                        Current Month                Date
ASSETS
Schedule A: Real Property
  Primary Residence                                                                                $                    -    $                   -
  Other Property (attach schedule)                                                                              4,300,000                4,300,000
Total Real Property Assets                                                                                      4,300,000    $           4,300,000

Schedule B: Personal Property
  Cash on Hand                                                                                                         500                     700
  Bank Accounts                                                                                                        387                     700
                     (1)
  Security Deposits                                                                                                      -                       -
  Household Goods & Furnishings                                                                                      4,000                   4,000
  Books, Pictures, Art (2)                                                                                        109,500                  109,500
  Apparel                                                                                                           3,500                    3,500
  Furs and Jewelry                                                                                                  1,150                    1,150
  Sports Equipment                                                                                                  1,000                    1,000
  Insurance Policies                                                                                                    -                        -
  Annuities                                                                                                             -                        -
  Education IRAs                                                                                                        -                        -
  Retirement & Profit Sharing                                                                                       6,445                    6,445
  Stocks                                                                                                                -                        -
  Partnerships & Joint Ventures                                                                                         -                        -
  Government & Corporate Bonds                                                                                          -                        -
  Accounts Receivable                                                                                                   -                        -
  Alimony, maintenance, support or property settlements                                                                 -                        -
  Other Liquidated Debts                                                                                                -                        -
  Equitable Interests in Schedule A property                                                                            -                        -
  Contingent Interests                                                                                                  -                        -
  Other Claims                                                                                                          -                        -
  Patents & Copyrights                                                                                                  -                        -
  Licenses & Franchises                                                                                                 -                        -
  Customer Lists                                                                                                        -                        -
  Autos, Trucks & Other Vehicles                                                                                        -                        -
  Boats & Motors                                                                                                        -                        -
  Aircraft                                                                                                              -                        -
  Office Equipment                                                                                                  2,500                    2,500
  Machinery, supplies, equipment used for business                                                                      -                        -
  Inventory                                                                                                             -                        -
  Animals                                                                                                               -                        -
  Crops                                                                                                                 -                        -
  Farming Equipment                                                                                                     -                        -
  Farm Supplies                                                                                                         -                        -
  Other Personal Property (attach schedule)                                                                       129,000                  129,000
Total Personal Property Assets                                                                     $              257,982    $             258,495

Total Assets (3)                                                                                   $            4,557,982    $           4,558,495




                                                                                                                                              FORM MOR 3 BS

                                                                               11
                                                                                                                                                      2/2008
                                                                                                                                                PAGE 9 OF 14
        19-10747-shl               Doc 80          Filed 05/15/19             Entered 05/15/19 14:03:15                          Main Document
                                                                            Pg 12 of 16

In re: Jeffrey Lew Liddle                                                         Case No. 19-10747
                       Debtor                                                     Reporting Period: March 11, 2019 - March 31, 2019

                                                                    BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from
post-petition obligations.

                                                                                                        Book Value End of        Book Value on Petition
                                                                                                         Current Month                   Date
LIABILITIES
Liabilities Not Subject to Compromise
  Federal Income Taxes (not deducted from wages)                                                                             -   $                   -
  FICA/Medicare (not deducted from wages)                                                                                    -                       -
  State Taxes (not deducted from wages)                                                                                      -                       -
  Real Estate Taxes                                                                                                          -                       -
  Other Taxes (attach schedule)                                                                                              -                       -
  Professional Fees                                                                                                          -                       -
  Other Post-petition Liabilities (list creditors)
     Personal:
        South Fork Storage                                                                                              1,944                        -
        Long Island Wine Transporters & Storage                                                                           300                        -
        VW Credit (Car Payment)                                                                                           963                        -
  Liddle & Robinson:
        Globe Storage & Moving                                                                                        7,903                          -
Total Post-Petition Liabilities                                                                     $                11,110      $                   -

Liabilities Subject to Compromise (Pre-Petition)
  Secured Debt                                                                                      $              2,921,271     $           2,921,271
  Secured Debt - Disputed                                                                                          6,546,449                 6,546,449
  Priority Unsecured Debt                                                                                            252,874                   252,874
      Unsecured Debt (4)                                                                                           1,139,311                 1,139,311
  Unsecured Debt - Disputed (4)                                                                                   56,669,790                56,669,790
Total Liabilities Subject to Compromise                                                             $             67,529,695     $          67,529,695

Total Liabilities                                                                                   $             67,540,805     $          67,529,695

Notes
(1)
    As of the petition date, there was no security deposit paid on the rental property.
(2)
      Jointly owned with wife. Debtor only assets worth $9,500.
(3)
      Excludes value attributable to Mr. Liddle's interest in Liddle & Robinson. Law firm valuation is pending.
(4)
      Unsecured debt amounts adjusted to remove claims incorrectly listed on the Schedules of Assets and Liabilities.
      Amounts already reflected in Secured Debt.




                                                                                                                                                  FORM MOR 3 BS

                                                                                  12
                                                                                                                                                          2/2008
                                                                                                                                                   PAGE 10 OF 14
        19-10747-shl             Doc 80     Filed 05/15/19       Entered 05/15/19 14:03:15                         Main Document
                                                               Pg 13 of 16

In re: Jeffrey Lew Liddle                     Case No. 19-10747
                      Debtor                  Reporting Period: March 11, 2019 - March 31, 2019

                                        BALANCE SHEET - OTHER SCHEDULES

Description                                                  Amount                           Comment
Real Property
  560 Main Street, Quiogue NY 11978                           $3,500,000 Single-family home
  554 Main Street, Quiogue NY 11978                              800,000 Single-family home
Total Real Property                                           $4,300,000

Other Personal Property
             (1)
      Wine                                                      $125,000 Estimated value of wine cases
                   (2)
  Bath Cabin                                                       4,000 Two bath cabins at Swordfish Beach Club
Total Other Personal Property                                   $129,000



Notes
(1)
    Jointly owned with wife and daughter.
(2)
      Jointly owned with wife.




                                                                                                                     FORM MOR 3 Other Schedule

                                                                    13
                                                                                                                                        2/2008
                                                                                                                               PAGE 11 OF 14
                                19-10747-shl           Doc 80            Filed 05/15/19     Entered 05/15/19 14:03:15       Main Document
                                                                                          Pg 14 of 16

In re Jeffrey Lew Liddle                                                Case No. 19-10747
      Debtor                                                   Reporting Period: March 11, 2019 - March 31, 2019


                                        SUMMARY OF UNPAID POST-PETITION DEBTS


                                                                                        Number of Days Past Due
                                                          Current           0-30          31-60         61-90     Over 91    Total
     Mortgage                                                       $0
     Rent                                                           -
     Secured Debt/Adequate Protection                               -
     Payments
     Professional Fees                                              -
     Other Post-Petition debt (list creditor)

     Personal:
      South Fork Storage                                       1,944
      Long Island Wine Transporters &                            300
      Storage
      VW Credit (Car Payment)                                    963
      Total Personal                                           3,207


     Liddle & Robinson
       Globe Storage & Moving                                  7,903
     Total L&R                                                 7,903




     Total Post-petition Debts                                $11,110


     Explain how and when the Debtor intends to pay any past due post-petition debts.




                                                                                                                                            FORM MOR-4 (INDV)
                                                                                                                                                       2/2008
                                                                                                                                                PAGE 12 OF 14

                                                                                             14
   19-10747-shl            Doc 80      Filed 05/15/19         Entered 05/15/19 14:03:15                   Main Document
                                                            Pg 15 of 16


In re Jeffrey Lew Liddle                                                              Case No. 19-10747
      Debtor                                                                 Reporting Period: March 11, 2019 - March 31, 2019


                             POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                                      AND ADEQUATE PROTECTION PAYMENTS

                                                                                   AMOUNT PAID
                                                                                     DURING
                NAME OF CREDITOR               SCHEDULED MONTHLY PAYMENT DUE         MONTH       TOTAL UNPAID POST-PETITION
                                                            NONE




                                                                  TOTAL PAYMENTS




                                                 INSTALLMENT PAYMENTS

                                                                                     PERIOD         PAYMENT AMOUNT &
                  TYPE OF POLICY                           CARRIER                  COVERED            FREQUENCY
     Homeowners / Auto / Personal Property   The Cincinnati Insurance Companies          2019 $8,250.50 / Quarter
     Firm Malpractice Insurance              AFCO                                        2019 $5,717.82 / Month
     Firm Medical / Health Coverage          UnitedHealthcare Oxford                     2019 $5,293.35 / Month




                                                                                                                              FORM MOR-5 (INDV)
                                                                                                                                         2/2008
                                                                                                                                  PAGE 13 OF 14

                                                                 15
   19-10747-shl                Doc 80           Filed 05/15/19              Entered 05/15/19 14:03:15               Main Document
                                                                          Pg 16 of 16


In re Jeffrey Lew Liddle                                                             Case No. 19-10747
      Debtor                                                                Reporting Period: March 11, 2019 - March 31, 2019



                               DEBTOR QUESTIONNAIRE
     Must be completed each month. If the answer to any of the              Yes       No
     questions is “Yes”, provide a detailed explanation of each
     item. Attach additional sheets if necessary.
     Have any funds been disbursed from any account other than a             X
   1 debtor in possession account this reporting period?
     Is the Debtor delinquent in the timely filing of any post-petition      X
   2 tax returns?
                                                                                       X
     Are property insurance, automobile insurance, or other necessary
   3 insurance coverages expired or cancelled, or has the debtor
     received notice of expiration or cancellation of such policies?
     Is the Debtor delinquent in paying any insurance premium                X
   4 payment?
     Have any payments been made on pre-petition liabilities this                      X
   5 reporting period?
   6 Are any post petition State or Federal income taxes past due?                     X
   7 Are any post petition real estate taxes past due?                                 X
   8 Are any other post petition taxes past due?                                       X
     Have any pre-petition taxes been paid during this reporting                       X
   9 period?
  10 Are any amounts owed to post petition creditors delinquent?                       X
     Have any post petition loans been received by the Debtor from                     X
  11 any party?
  12 Is the Debtor delinquent in paying any U.S. Trustee fees?                         X
     Is the Debtor delinquent with any court ordered payments to                       X
  13 attorneys or other professionals?




                                                                                                                                FORM MOR-6 (INDV)
                                                                                                                                           2/2008
                                                                                                                                    PAGE 14 OF 14

                                                                             16
